Case 2:21-cv-03400-RGK-RAO Document 1-2 Filed 04/21/21 Page 1 of 25 Page ID #:10




                    EXHIBIT A
Case 2:21-cv-03400-RGK-RAO Document 1-2 Filed 04/21/21 Page 2 of 25 Page ID #:11

                                                                                                         Service of Process
                                                                                                         Transmittal
                                                                                                         03/22/2021
                                                                                                         CT Log Number 539256221
     TO:         Chuck Morici
                 Ford Motor Company
                 1 American Rd
                 Dearborn, MI 48126-2798

     RE:         Process Served in California

     FOR:        Ford Motor Company (Domestic State: DE)




     ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

     TITLE OF ACTION:                                  Anna Sakvarelidze, etc., Pltf. vs. Ford Motor Company, et al., Dfts.
     DOCUMENT(S) SERVED:                               Summons, Cover Sheet(s), Instructions, Addendum(s), Notice(s), Complaint,
                                                       Demand, Attachment(s)
     COURT/AGENCY:                                     Los Angeles County - Superior Court - Van Nuys, CA
                                                       Case # 21VECV00189
     NATURE OF ACTION:                                 Product Liability Litigation - Lemon Law - 2017 Ford Focus, VIN:
                                                       1FADP3R4XHL325095
     ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Los Angeles, CA
     DATE AND HOUR OF SERVICE:                         By Process Server on 03/22/2021 at 15:56
     JURISDICTION SERVED :                             California
     APPEARANCE OR ANSWER DUE:                         Within 30 days after service
     ATTORNEY(S) / SENDER(S):                          Raymond Velarde
                                                       The Lemon Law Man
                                                       700 S. Flower Street, Suite 1000
                                                       Los Angeles, CA 90017
                                                       626-671-5699
     ACTION ITEMS:                                     CT has retained the current log, Retain Date: 03/23/2021, Expected Purge Date:
                                                       03/28/2021

                                                       Image SOP

     REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                       818 West 7th Street
                                                       Los Angeles, CA 90017
                                                       877-564-7529
                                                       MajorAccountTeam2@wolterskluwer.com
     The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
     relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
     of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
     advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
     therein.




                                                                                                         Page 1 of 1 / PK
Case 2:21-cv-03400-RGK-RAO Document 1-2 Filed 04/21/21 Page 3 of 25 Page ID #:12



                                                          JD Wolters Kluwer
                      PROCESS SERVER DELIVERY DETAILS




Date:                    Mon, Mar 22, 2021

Server Name:             Juan Rodriguez




Entity Served            FORD MOTOR COMPANY

Agent Name               C T CORPORATION SYSTEM

Case Number              21VECV00189

J urisdiction            CA




                                    •




                                                     11
              Case 2:21-cv-03400-RGK-RAO Document 1-2 Filed 04/21/21 Page 4 of 25 Page ID #:13
                                              21VECV00:189
lectronically FILED by Superior Court of California, County of Los Angeles on 02/16/2021 12:38 PM Sherri R. Carter, Executive Officer/Clerk of Court, by A. Salcedo,Deputy Clerk

                                                                                                                                                                  SUM-100
                                                         SUMMONS                                                                         (
                                                                                                                                             FOR COURT USE ONLY
                                                                                                                                          SOLO PARA USO DE LA CORTE)
                                              (CITACION JUDICIAL)
            NOTICE TO DEFENDANT:
           (AWSO AL DEMANDADO):
             FORD MOTOR COMPANY,and DOES 1 through 10,inclusive


           YOU ARE BEING SUED BY PLAINTIFF:
           (LO ESTA DEMANDANDO EL DEMANDANTE):
             ANNA SAKVARELIDZE,an individual
             NOTICE!You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
             below.
                You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
             served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
             case. There may be a court form that you can use for your response. You can find these courtforms and more information at the California Courts
             Online Self-Help Center(www.courtinfo.ca.goviselfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
             court clerk for afee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money,and property may
             be taken without further warning from the court.
                There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
             referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
             these nonprofit groups at the California Legal Services Web site (www.lawherpcalifomia.org), the California Courts Online Self-Help Center
            (www.courtinfo.ca.goviselfhelp), or by contacting your local court or county bar association. NOTE:The court has a statutory lien for waived fees and
             costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
             iAVISO!Lo han demanded°. SI no responds denim de 30 dies, la carte puede decidir en su contra sin escuchar su versi6n. Lea la informacian a
             confinuacion.
                77ene 30 DIAS DE CALENDARIO despues de quo le entreguen esta citacian y paperes regales pare presenter une respuesta par escrito en este
             carte y hacer quo se entregue una copia at demandante. Una carte o una Hamada telef6nlca no lo protegen. Su respuesta par escrito tiene qua esfar
             en format° legal correct° si desea qua procesen su caso en ta cone. Es posible qua hays un fonnulario qua usted puede user pare su respuesta.
            Puede encontrar estos formularios de la code y mas informed:5n ens!Centro de Ayuda do /as Codes de California (www.sucorte.ca.gov), en la
             biblioteca de leyes de su condado o en la code que le quede mas cerca. S/no puede pagerlacuota•de presentacian, pida at secretario de lacode qua
             le de un to:molar:0 de exencion de peg° de cuotes. Si no presents su respuesta a tiempo,puede powder el caso par Incomplimh3n10 y Is code Is podra
             guitar su sueldo, dinero y bienes sin mas adVertencia.
                Hay otros requisitos regales. Es recomendable qua name a un abogado inmediatamente. Si no conoce a un abogado, puede Hamar a un servicio de
             remisian a abogados. Si no puede pager a un abogado, es posible quo cumpla con los requisitos pars obtener servidos regales graluitos de un
             programa de servidos regales sin fines de lucto. Puede encontrar estos grupos sin fines de locro en elsitio web de California Legal Services,
            (www.lawhelpcalitomia.org), en el Centro de Ayuda de las Codes de California,(www.sucorteca.go4 o poniendose en contacto con la cone o el
             colegio de abogados locales. AVISO:Parley, la code tiene derecho a reclamar/as cuotas y los costos exentcls porimponer un gravamen sabre
             cualquier recuperacion de $10,0006 Inas de valor mcibida mediante un acuerdo o una concesian de arbitreje en un caso de deredm civil. liens quo
             pager el gravamen data carte antes de quela cortepueda desechar el caso.
           The name and address of the court is:                                                                        CASE NUMBER:(Namero del Caso):
           (El flambe ydirecciarr de la aorta es): LOS ANGELES COUNTY SUPERIOR COURT
           6230 Sylmar Avenue
           Van Nuys, CA 91401
             The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, IS:(El nombre, la direcci6n y el numero
             de telefono del abogado del demandante, o del demandante quo no hone abogado, es):
             Raymond Velarde(Bar No. 311940), THE LEMON LAW MAN,700 S. Flower Street Suite 1000, Los Angeles, CA 90017
           DATE:                                                             Clerk by Sherri R. Carter Executive Officer/Clerk of Court, Deputy
                   February 16,2021
           (Fecha)                                                                      (Secretario)                             A. Salcedo                       (Adjunto)
           (For proofofservice ofthis summons, use Proof of Service of Summons(form POS-010).)
           (Para prueba de enfrega de este citation use el formulario Proof of Service of Summons,(POS-010).)
                                                    NOTICE TO THE PERSON SERVED: You are served
                                                    1.         as an individual defendant.
                                                   2.    r---1 as the person sued under the fictitious name of(specify):
                                                   3.          op behalf of(specify):    Rt P2.11)0— COM-Q(4K

                                                         under:Pc  l i CCP 416.10(corporation)                   r--1 CCP 416.60(minor)
                                                                 ni CCP 416.2a(defunct corporation)                                CCP 416.70(conservatee)
                                                                 CCP 416.40(association or partnership)                    El CCP 416.90(authorized person)
                                                                ri
                                                                 other (specify):
                                                   4. -
                                                      I 1 by personal delivery on (date)
                                                                                                                                                                     Patrol of I
            Form Adopted for Mandatory Use
            Judicial Council of California
                                                                                    SUMMONS                                                  Code of Civil Procedure §§ 41220,485
                                                                                                                                                                 thww.cowtscagov
            SUM-100 (Rev. July 1, 2009)
 Case 2:21-cv-03400-RGK-RAO Document 1-2 Filed 04/21/21 Page 5 of 25 Page IDCM-010
                                                                             #:14
                                                      _
ATTORNEY OR PARTY WITHOUT ATTORNEY(Marne. State Oar number.and addrass):
                                                                                                                             FOR COURT USE OW'
RaymondiretardelBarNo.-3t1940
THE LEMON LAW MAN
700 S. Flower Street, Suite 1000, Los Angeles, CA 90017
       TELEPHONE NO.: 626-671-5699                           FAX NO.(Optional):   626-653-3965
   Arroeter FOR ChbrneP Plaintiff, Anna Sakvarelidze
SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
 STREET ADDRESS: 6230 Sylmar Avenue
 MAIUNC ADDRESS:
crlymo2IP cooe Van Nuys, CA 91401
      BRANCH NAME:

CASE NAME
 Anna Salaran3lidze v. Ford Motor Company

       CIVIL CASE COVER SHEET                                 Complex Case Designation                       CASE NUMBER:

  x     Unlimited                  NMI Limited               En Counter                IIIIIII Joinder
       (Amount                         (Amount
                                                          Filed with first appearance by defendant           juDGE
        demanded                       demanded is
                                                             (Cal. Rules of Court, rule 3.402)               DEPT.:
        exceeds $25,000)                 $25,000)
                                          Items 1-6 below must be completed(see instructions on page 2).
 1. Check one box below for the case type that best describes this case:
   Auto Tort                                   Contract                                                   Provisionally Complex Civil Litigation
    -
    1 1 Auto(22)                                         1 1 Breach of contract/warranty(06)
                                                         -                                               (Cal. Rules of Court, rules 3.400-3.403)
    1--1 Uninsured motorist(46)                          1 1 Rule 3.740 collections(09)
                                                         -                                                      Anlitrust/Trade regulation (03)
     Other PUPD/WD(Personal Injury/Property              r"--1
                                                             Other collections(09)                       11     C• onstruction defect(10)
     DamageNVrongful Death)Tort
                                                         1--1Insurance coverage(18)                      Ei M•    ass tort(40)
    1-- 1
        A• sbestos(04)
                                                         1 1 Other contract(37)
                                                         -
                                                                                                         1—i Securities litigation (28)
    -
    1 1 P• roduct liability(24)                                                                          -
                                                                                                         1  1 Environmentanoxic tort(30)
                                                         Real Property
   -
   1 1 Medical malpractice(45)
                                                     1 1 Eminent domain/Inverse
                                                     -
                                                                                                         1    1insurance coverage claims arising from the
                                                                                                               above listed provisionally complex case
      1---1O• ther PI/PD/WD(23)                            condemnation (14)
                                                                                                               types(41)
      Non-PUPD/WD (Other) Tort                       1--1 Wrongful eviction (33)                         Enforcement of Judgment
    -1 1 Business tort/unfair business practice (07)        Other real property(26)                      -
                                                                                                         1   1 Enforcement ofjudgment(20)
    F-1 Civil rights(08)                              Unlawful Detainer
                                                                                                         Miscellaneous Civil Complaint
    1--1 Defamation(13)                              F-1 Commercial(31)
                                                                                                         ED RICO(27)
              F• raud (16)                               1 1 Residential(32)
                                                         -
                                                                                                         -
                                                                                                         1 1 O• ther complaint(not specified above)(42)
   -
   1 1 Intellectual property(19)                         1   1 Drugs(38)
                                                                                                          Miscellaneous Civil Petition
       Professional negligence(25)                       Judicial Roviow
                                                         1     1Asset forfeiture(05)                     -
                                                                                                         1 1 Partnership and corporate governance(21)
           O• ther non-PUPDAND tort(35)
      Employment                                         F
                                                         -  1 Petition re: arbitration award (11)        1 1 Other petition (not specified above)(43)
                                                                                                         -

    ni W•       rongful termination(36)                  1 1 Writ of mandate(02)
                                                         -
    F
    -1 Other employment(15)                              F-1 Other judicial review (39)
2. This case= is                    1-1 is not      complex under rule 3.400 of the California Rules of Court If the case Is complex, mark the
    factors requiring exceptional judicial management
    a C3 Large number of separately represented parties           Large number of witnesses
                                                                                  d.
     b. I-1 Extensive motion practice raising difficult or novel  Coordination with related actions pending in one or more
                                                                                  e.
              issues that will be time-consuming to resolve       courts in other counties, states, or countries, or in a federal
    c.        Substantial amount of documentary evidence          court
                                                             1-1 Substantial postjudgment judicial supervision
3. Remedies sought(check all that apply):a.1:=1 monetary b. F-1 nonmonetary; declaratory or injunctive relief c. ED punitive
4. Number of causes of action (specify):3
5. This case Fl is                  -
                                    1 1 is not      a dass action suit.
6. If there are any known related cases,file and serve a notice of related case.(You may use form CM-015.)
Date: February 16, 2021
Raymond Velarde(Bar No. 311940)
                             (TYPE OR PRINT NAME)                                                              (SIGNETURE OF PARTY OR ATTORNEY FOR PARTY)
                                                                            NOTICE
 • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
   under the Probate Code, Family Code,or Welfare and Institutions Code).(Cal. Rules of Court, rule 3220.) Failure to file may result
   In sanctions.
 • File this cover sheet in addition to any cover sheet required by local court rule.
 • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
   other parties to the actfon or proceeding.
 • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                              Pape 1c42
Form Adopted for Mandatory Use                                                                                    CaL Rules of Court, rules 2.30, 3.220, 3.400-3.403.3.74e;
Judicial Council of California                               CIVIL CASE COVER SHEET                                      Cal. Standards of Judicial Administration, std. 3.10
CM-010(Rev. July 1, 20071                                                                                                                                 iwnr.ceurtsco.gov
 Case 2:21-cv-03400-RGK-RAO Document 1-2 Filed 04/21/21 Page 6 of 25 Page ID #:15
                              INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET                                                           CM-010
To Plaintiffs and Others Filing First Papers. If you are filing a first paper(for example, a complaint)lifei5Arcaseryou-must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type In Item 1 are provided below. A cover
sheet must be filed only with your Initial paper. Failure to file a cover sheet with the first paper filed In a civil case may subject a party,
Its counsel,or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties In Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money owed
In a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in which
property, services,or money was acquired on credit. A collections case does not include an action seeking the following:(1)tort
damages,(2) punitive damages,(3)recovery of real property,(4)recovery of personal property, or(5)a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exemptfrom the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties In Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case Is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court,this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiff's designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case Is complex.                                     CASE TYPES AND EXAMPLES
 Auto Tort                                      Contract
                                                Con                                              Provislonally Complex Civil Litigation (Cal.
    Auto(22)-Personal Injury/Property              Breath of Contract/Warranty(06)               Rules of Court Rules 3.4004.403)
          Damage/Wrongful Death                        Breach of Rental/Lease                          Antitrust/Trade Regulation (03)
      Uninsured Motorist(46)(ifthe                          Contract(not unlawful
                                                                             l      detainer
                                                                                       ti              Construction Defect(10)
       case involves an uninsured                               or wrongful eviction)                  Claims Involving Mass Tort(40)
       motorist daim subject to                        Contract/Warranty Breach-Seller                 Securities Litigation (28)
       Eubitration, check this item                        Plaintiff(not fraud or negligence)          Environmental/Toxic Tort(30)
       instead ofAuto)                                 Negligent Breach of Contract/                   Insurance Coverage Claims
 Other PUPDAND (Personal Injury/                            Warranty                                        (arising from provisionally complex
 Property Damage/Wrongful Death)                       Other Breach of Contract/Warranty                     case type listed above)(41)
 Tort                                              Collections (e.g., money owed,open            Enforcement of Judgment
     Asbestos(04)                                      book accounts)(09)                           Enforcement of Judgment(20)
        Asbestos Property Damage                       Collectionn Case-Se      Plaintiff                Abstract of Judgment(Out of
        Asbestos Personal Injury/                      Other Promissory Note/Collections                      County)
              Wrongful Death                                Case                                    Confession of Judgment(non-
     Product Liability (not asbestos or            Insurance Coverage(not provisionally                  domestic relations)
         toxidenvironmental)(24)                       complex)(18)                                 Sister State Judgment
     Medical Malpractice(45)                           Auto Subrogation                             Administrative Agency Award
          Medical Malpractice-                         Other Coverage                                   (not unpaid taxes)
               Physicians & Surgeons               Other Contract37)
                                                                   (                                 Petition/Certification of Entry of
     Other Professional Health Care                    Contractual Fraud                                 Judgment on Unpaid Taxes
            Malpractice                                Other Contract Dispute                        Other Enforcement of Judgment
     Other PI/PD/WD(23)                         Real Property                                              Case
          Premises Liability (e.g.. slit)          Eminent Domain/Inverse                        Miscellaneous Civil Complaint
               and fall)                               Condemnation (14)                             RICO(27)
          Intentional Bodily Injury/PD/WD          Wrongful Eviction (33)                            Other Complaint(not specified
               (e.g., assault, vandalism)          Other Real Property (e.g., quiet title)(26)            above)(42)
          Intentional Infliction of                    Writ of Possession of Real Property                Declaratory Relief Only
               Emotional Distress                      Mortgage Foreclosure                               Injunctive Relief Only(non-
          Negligent infliction of                      Quiet Title                                             harassment)
               Emotional Distress                      Other Real Property (not eminent                   Mechanics Lien
          Other PI/PD/WD                               domain, landlord(tenant, or                        Other Commercial Complaint
 Non-PUPDAND (Other)Tort                               foreclosure)                                            Case (non-tort/non-complex)
     Business Tort/Unfair Business              Unlawful Detainer                                         Other Civil Complaint
        Practice(07)                               Commercial(31)                                              (non-torthron-complexj
     Civil Rights (e.g.. discrimination.           Residential(32)                               Miscellaneous Civil Petition
          false arrest)(not civil                  Drugs(38)(ifthe case involves illegal            Partnership and Corporate
            harassment)(08)                        drugs, check this item; otherwise,                   Governance(21)
    Defamation (e.g.. slander, libel)              report as Commercial or Residential)             Other Petition (not specified
         (13)                                   Judicial Review                                        above)(43)
    Fraud (16)                                     Asset Forfeiture (05)                               Civil Harassment
    Intellectual Property(19)                       Petition Re: Arbitration Award (11)                Workplace Violence
    Professional Negligence(25)                    Writ of Mandate (02)                                Elder/Dependent Adult
        Legal Malpractice                               Writ-Administrative Mandamus
                                                                                                            Abuse
        Other Professional Malpractice                  Writ-Mandamus on Limited Court                 Election Contest
           (not medical or lege°                           Case Matter                                 Petition for Name Change
    Other Non-PUPD/WD Tort(35)                          Writ-Other Limited Court Case
                                                                                                       Petition for Relief From Late
 Employment                                                Review                                           Claim
    Wrongful Termination (36)                      Other Judicial Review(39)
                                                                                                       Other Civil Petition
    Other Employment(15)                                Review of Health Officer Order
                                                        Notice of Appeal-Labor
                                                             Commissioner Appeals
CM-010(Rev. July 1. 2007)                                                                                                              Page 2of2
                                                        CIVIL CASE COVER SHEET
    Case 2:21-cv-03400-RGK-RAO Document 1-2 Filed 04/21/21 Page 7 of 25 Page ID #:16

 SHORT                                                                                                CASE NUMBER
      "ne      Anna Sakvarelictze v. Ford Motor Company


                            CIVIL CASE COVER SHEET ADDENDUM AND
                                    STATEMENT OF LOCATION
              (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)
              Thisform Is required pursuant to Local Rule 2.3 In all new civil case filings in the Los Angeles Superior Court.



     Step 1: After completing the Civil Case Cover Sheet(Judicial Council form CM-010),find the exact case type in
             Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.

     Step 2: In Column 8,check the box for the type of action that best describes the nature of the case.

     Step 3: In Column C, circle the number which explains the reason for the court filing location you have
             chosen.
                                          Applicable Reasonsfor Choosing Court Filing Location(Column C)

1.Class actions must be filed in the Stanley Mosk Courthouse, Central District-       7. Location where petitioner resides.
2.Permissive filing in central district                                              8.Location wherein defendant/respondentfunctions wholly.
3. Location where cause of action arose.                                              9.Location where one or more of the parties reside.
4. Mandatory personal injury filing in North District.                               10. Location of Labor Commissioner Office.
                                                                                     11. Mandatory filing location (Hub Cases — unlawful detainer, limited
5. Location where performance required or defendant resides.
                                                                                     non-collection, limited collection, or personal injury).
6. Location of property or permanently garaged vehicle.




                               A                                                           B                                                      C
                    Civil Case Cover Sheet                                          Type of Action                                      APpliclible Reasons-
                          Category No.                                             (Check only one)                                      SeiStep 3 Above

                            Auto(22)               0 A7100 Motor Vehicle- Personal Injury/Property Damage/Wrongful Death                1.4. 11

                    Uninsured Motorist(46)         0 A7110 Personal Injury/Property Damage/Wrongful Death — Uninsured Motorist          1,4.11


                                                   0 A6070 Asbestos Property Damage                                                     1. 11
                         Asbestos(04)
                                                   0 A7221 Asbestos- Personal Injury/Wrongful Death                                     1, 11

                     Product Liability(24)         0 A7260 Product Liability(not asbestos or toxic/environmental)                       1,4,11

                                                   0 A7210 Medical Malpractice - Physicians & Surgeons                                  1,4,11
                   Medical Malpractice(45)
                                                   0 A7240 Other Professional Health Care Matpractice                                   1,4,11


                                                   0 A7250 Premises Liability (e.g., slip and fall)
                                                                                                                                       1,4,11
                        Other Personal
                        Injury Property            0 A7230 Intentional Bodily Injury/Property Damage/Wrongful Death (e.g.,
                       Damage Wrongful                     assault, vandalism,etc.)
                          Death (23)                                                                                                    1,4,11
                                                   0 A7270 Intentional Infliction of Emotional Distress
                                                                                                                                        1,4,11
                                                   0 A7220 Other Personal Injury/Property Damage/Wrongful Death




   LASC CIV 109 Rev. 12/18
                                                 CIVIL CASE COVER SHEET ADDENDUM                                                    Local Rule 2.3
   For Mandatory Use                                AND STATEMENT OF LOCATION                                                          Page 1 of4
  Case 2:21-cv-03400-RGK-RAO Document 1-2 Filed 04/21/21 Page 8 of 25 Page ID #:17

SHORT MIE:                                                                                            CASE NUMBER
                       Anna Sakvarelidze v. Ford Motor Company


                                    A                                                        B                                           C Applkable
                           Civil Case Cover Sheet                                     Type of Action                                  Reasons - See Step 3
                                 Category No.                                        (Check only one)                                       Above

                             Business Tort(07)         0 A6029 Other Commercial/Business Tort(not fraud/breach of contract)           1 • 2. 3

                              Civil Rights(08)         0 A6005 Civil Rights/Discrimination                                            1, 2,3

                              Defamation(13)           0 A6010 Defamation (slander/libel)                                             1, 2,3

                                 Fraud (16)            0 A6013 Fraud (no contract)                                                    1, 2,3

                                                       0 A6017 Legal Malpractice                                                      1, 2,3
                        Professional Negligence(25)
                                                       0 A6050 Other Professional Malpractice(not medical or legal)                   1. 2.3

                                 Other(35)             0 A6025 Other Non-Personal Injury/Property Damage tort                         1, 2,3

                         Wrongful Termination(36)      0 A6037 Wrongful Termination                                                   1.Z 3

   0                                                   0 A6024 Other Employment Complaint Case                                        1, 2,3
     .
     a                     Other Employment(15)
                                                       0 A6109 Labor Commissioner Appeals                                             10

                                                       0 A6004 Breach of Rental/Lease Contract(not unlawful detainer or wrongful
                                                                                                                                     Z5
                                                               eviction)
                        Breath of Contract/ Warranty                                                                                  2,5
                                   (06)                0 A6008 Contract/Warranty Breach -Seller Plaintiff(no fraud/negligence)
                             (not insurance)           0 A6019 Negligent Breach of Contract/Warranty(no fraud)                        1,2.5
                                                                                                                                      1. 2.5
                                                       0 A6028 Other Breath of Contract/Warranty(not fraud or negligence)

                                                       0 A6002 Collections Case-Seller Plaintiff                                      5.6. 11
                              Collections(09)
                                                       0 A6012 Other Promissory Note/Collections Case                                5. 11
                                                       0 A6034 Collections Case-Purchased Debt(Charged Off Consumer Debt             5, 6, 11
                                                               Purchased on or after January 1. 2014)
                          Insurance Coverage(18)       0 A6015 Insurance Coverage(not complex)                                        1.2. 5.8

                                                       0 A6009 Contractual Fraud                                                      1. 2. 3,5
                            Other Contract(37)         0 A6031 Tortious Interference                                                  1,2, 3,5
                                                       0 A6027 Other Contract Dispute(not breach/insurance/fraud/negligence)          1, 2, 3,8,9

                          Eminent Domain/Inverse
                                                       0 A7300 Eminent Domain/Condemnation              Number of parcels            2,6
                            Condemnation(14)

                           Wrongful Eviction (33)      0 A6023 Wrongful Eviction Case                                                2,6

                                                       0   A6018 Mortgage Foreclosure                                                2,6
                          Other Real Property(26)      0 A6032 Quiet Title                                                           2.6
                                                       0 A6060 Other Real Property(not eminent domain,landlord/tenant,foreclosure)   2.6

                        Unlawful Detainer-Commercial
                                                     0 A6021 Unlawful Detainer-Commercial(not drugs or wrongful eviction)            6, 11
                                    (31)
   Unlawful Detainer




                        Unlawful Detainer-Residential
                                                      0 A6020 Unlawful Detainer-Residential(not drugs or wrongful eviction)          6, 11
                                    (32)
                             UnIal.vful Detainer-
                           Post-Foreclosure(34)       0 A6020FUnlawful Detainer-Post-Foreclosure                                     2,6. 11

                        Unlawful Detalner-Drugs(38)    0 A6022 Unlawful Detainer-Drugs                                               2. 6, 11


                                                       CIVIL CASE COVER SHEET ADDENDUM                                             Local Rule 2.3
LASC CIV 109 Rev. 12/18
For Mandatory Use
                                                           AND STATEMENT OF LOCATION                                                 Page 2 of 4
  Case 2:21-cv-03400-RGK-RAO Document 1-2 Filed 04/21/21 Page 9 of 25 Page ID #:18


SHORT TIME: Anna Sakvarelidze v. Ford Motor Company                                                                     CASE NUMBER



                                                       A                                                        S                                 C Applicable
                                            Civil Case Cover Sheet                                        Type of Acfion                       Reasons - See Step 3
                                                  Category No.                                           (Check only one)                            Above

                                             Asset Forfeiture(05)         0 A6108 Asset Forfeiture Case                                        2, 3,6

                                           Petition re Arbitration (11)   0 A6115 Petition to CompeliConfimi/Vacate Arbitration                2,5
      Judicial Review




                                                                          0 A6151 Writ - Administrative Mandamus                               2,8
                                             Writ of Mandate(02)          0 A6152 Writ - Mandamus on Limited Court Case Matter                 2
                                                                          0 A6153 Writ - Other Limited Court Case Review                       2

                                          Other Judicial Review(39)       0 A6150 Other Writ /Judicial Review                                  2.8

                                         Antitrust/Trade Regulation(03) 0 A6003 Antitrust/Trade Regulation                                     1, 2.8
      Provisionally Complex Litigation




                                           Construction Defect(10)        0 A6007 Construction Defect                                          1,2,3

                                          Claims InvolAng Mass Tort                                                                            1, 2,8
                                                                          0 A6006 Claims Involving Mass Tort
                                                    (40)

                                           Securities Litigation (28)     0 A6035 Securities Litigation Case                                   1. 2,8

                                                  Toxic Tort
                                                                          0 A6036 Toxic Tort/Environmental                                     1,2.3,8
                                              Environmental(30)

                                          Insurance Coverage Claims
                                                                          0 A6014 Insurance Coverage/Subrogation(complex case only)            1, 2, 5,8
                                            from Complex Case(41)

                                                                          0 A6141 Sister State Judgment                                        2. 5,11
  cr.                                                                     0 A6160 Abstract of Judgment                                        2,6
  = =
   CD CD
  E E                                            Enforcement              0 A6107 Confession of Judgment(non-domestic relations)               2,9
  0 0)
  e -a                                         of Judgment(20)            0 A6140 Administrative Agency Award (not unpaid taxes)               2,8
    =
  C v-
  ial 0                                                                   0 A6114 Petition/Certificatefor Entry of Judgment on Unpaid Tax     2,8
                                                                          0 A6112 Other Enforcementof Judgment Case                           2,8,9

                                                   RICO(27)               0 A6033 Racketeering(RICO)Case                                      1,2,8
  Civil Complaints
   Miscellaneous




                                                                          0 A6030 Dedaratory Relief Only                                      1, 2,8

                                              Other Complaints            0 A6040 Injunctive Relief Only(not domestic/harassment)             2,8
                                          (Not Specified Above)(42)       0 A6011 Other Commercial Complaint Case(non-tort/non-complex)       1. 2,8
                                                                          0 A6000 Other Civil Complaint(non-tort/non-complex)                 1,2,8

                                            Partnership Corporation
                                                                          0 A6113 Partnership and Corporate Govemance Case                    2,8
                                               Governance(21)

                                                                          0 A6121 Civil Harassment With Damages                               2, 3,9
  Miscellaneous
  Civil Petitions




                                                                          0 A6123 Workplace Harassment With Damages                           2, 3.9
                                                                          0 A6124 Elder/Dependent Adult Abuse Case With Damages               2. 3,9
                                              Other Petitions(Not
                                             Specified Above)(43)         0 A6190 Election Contest                                            2
                                                                           CI A6110 Petition for Change of Name/Change of Gender              2,7
                                                                          0 A6170 Petition for Relieffrom Late Claim Law                      2, 3,8
                                                                          0 A6100 Other Civil Petition                                       2.9
                                                                                                                                            ,




                                                                          CIVIL CASE COVER SHEET ADDENDUM                                   Local Rule 2.3
LASC CIV 109 Rev. 12/18
For Mandatory Use
                                                                             AND STATEMENT OF LOCATION                                        Page 3 of4
  Case 2:21-cv-03400-RGK-RAO Document 1-2 Filed 04/21/21 Page 10 of 25 Page ID #:19

 SHORT TITLe   Anna Sakvarelidze v. Ford Motor Company                                CASE NUMBER




Step 4: Statement of Reason and Address: Check the appropriate boxesfor the numbers shown under Column C for the
           type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
           (No address required for class action cases).

                                                                   ADDRESS:
   REASON:                                                                              15505 Roscoe Boulevard
    0 1.0 2.0 3.04.0 5.0 6.0 7. 08.0 9.0 10.0 11.


   CITY:                                  STATE:       P CODE:

   North Hills                            CA        91343

Step 5: Certification of Assignment: I certify that this case is properly filed in the Van Nuys Courthouse East       District of
           the Superior Court of California, County of Los Angeles[Code Civ. Proc.,§392 et seq., and Local Rule 2.3(a)(1)(E)).




  Dated: FelftiarY16,2021
                                                                                  (SIGNATURE OF ATTORNEY/RUNG PARTY)




  PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
  COMMENCE YOUR NEW COURT CASE:
       1. Original Complaint or Petition.
      2. If filing a Complaint, a completed Summonsform for issuance by the Clerk.
      3. Civil Case Cover Sheet,Judicial Councilform CM-010.
      4. Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04(Rev.
         02/16).
       5. Payment in full of the filing fee, unless there is court order for waiver, partial or scheduled payments.
      6. A signed order appointing the Guardian ad Litem,Judicial Councilform CIV-010,if the plaintiffor petitioner is a
         minor under 18 years of age will be required by Court in order to issue a summons.
      7. Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
         must be served along with the summons and complaint,or other initiating pleading in the case.




                                        CIVIL CASE COVER SHEET ADDENDUM                                           Local Rule 2.3
  LASC CIV 109 Rev. 12/18
                                           AND STATEMENT OF LOCATION                                                Page 4 of4
  For Mandatory Use
           Case 2:21-cv-03400-RGK-RAO Document 1-2 Filed 04/21/21 Page 11 of 25 Page ID #:20
          Superior Court of California
            uounty-oftos



Receipt     EFM-2021-2922289.1

Date:       2/16/21 2:39 PM
Time:       2/16/21 2:39 PM

CASE # 21VECV00189
                                 OR
ANNA SAKVARELIDZE vs FORD MOT
                                    435.00
  Unlimited Civil- Compt/UD/Pet
  filed >25k -
  GC70611,70602.5,70602.6             2.25
  Court Transaction Fee
                     Case Total:    437.2 5




                     Total Paid:         437.25


 21LA03162248
    Case 2:21-cv-03400-RGK-RAO Document 1-2 Filed 04/21/21 Page 12 of 25 Page ID #:21


SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
Branch Name: Van Nuys Courthouse East
Mailing Address: 6230 Sylmar Avenue
City, State and Zip Code: Van Nuys CA 91401



SHORT TITLE: ANNA SAKVARELIDZE vs FORD MOTOR COMPANY                          CASE NUMBER:
                                                                              21VECV00189
         NOTICE OF CONFIRMATION OF ELECTRONIC FILING

The Electronic Filing described by the below summary data was reviewed and accepted by the Superior Court of
California, County of LOS ANGELES. In order to process the filing, the fee shown was assessed.

Electronic Filing Summary Data

Electronically Submitted By: Green Filing
Reference Number: 4839947_1
Submission Number: 21LA03162248
Court Received Date: 02/16/2021
Court Received Time: 12:38 pm
Case Number: 21VECV00189
Case Title: ANNA SAKVARELIDZE vs FORD MOTOR COMPANY
Location: Van Nuys Courthouse East
Case Type: Civil Unlimited
Case Category: Contract/Warranty Breach - Seller Plaintiff(no fraud/negligence)
Jurisdictional Amount: Over $25,000
Notice Generated Date: 02/16/2021
Notice Generated Time: 2:38 pm

Documents Electronically Filed/Received                  Status

Complaint                                               Accepted




Civil Case Cover Sheet                                  Accepted




Summons                                                 Accepted




Notice (name extension)                                 Accepted




                                      NOTICE OF CONFIRMATION OF FILING
    Case 2:21-cv-03400-RGK-RAO Document 1-2 Filed 04/21/21 Page 13 of 25 Page ID #:22



Notice(name extension)                                Accepted




Comments
Submitter's Comments:

Clerk's Comments:

Electronic Filing Service Provider Information
Service Provider: Green Filing
Contact: Green Filing
Phone:(801)448-7268




                                                 _V




                                    NOTICE OF CONFIRMATION OF FILING
                                              21VECV00189
             Case 2:21-cv-03400-RGK-RAO Document 1-2 Filed 04/21/21 Page 14 of 25 Page ID #:23
                                     Assigned for all purposes to: Van Nuys Courthouse East, Judicial Officer: Virginia Keeny
ilectronically FILED by Sttenor Coirrt—drCalifornia-,-County.of-Los-Angeles-on-02/16/202-1-12:38_EM_Sberri R. Carter, Executive Officer/Clerk of Court, by A. Salcedo,Deputy Clerk



                            Raymond Velarde(Bar No. 311940)
                            THE LEMON LAW MAN
                    2       700 S. Rower Street, Suite 1000
                            Los Angeles, CA 90017
                    3       Telephone: 626-671-5699
                            Facsimile: 626-653-3965
                    4       lemonlawman outlook.com

                            Attorney for Plaintiff
                            ANNA SAKVAREUDZE
                    6

                    7

                    8                                      SUPERIOR COURT OF THE STATE OF CALIFORNIA
                    9                                                  FOR THE COUNTY OF LOS ANGELES
                   10

                   11        ANNA SAKVARELJDZE,an individual,                                       Case No.

                   12                                    Plaintiff,                                 COMPLAINT FOR

                   13                   V.

                   14       FORD MOTOR COMPANY,and DOES                                             1. Song-Beverly Act — Breach of Implied
                            1 through 10,inclusive,                                                 Warranty of Merchantability
                   15
                                                         Defendants.                                2. Song-Beverly Act — Breach of Express Warranty
                   16
                                                                                                    3. Song-Beverly Act — Violation of Civil Code
                   17                                                                               Section 1793.2(d)(2)

                   18
                                                                                                    DEMAND FOR JURY TRIAL
                   19

                  20

                  21        Plaintiff alleges as follows:

                  22                    1. Plaintiff, ANNA SAKVARELIDZE (herein after referred to as "Plaintiff"), an

                  23        individual residing in the City of West Hills, County ofLos Angeles, State of California.

                  24                    2. Defendant, Ford Motor Company; and DOES 1 through 10 ("Defendant") is a

                  25        Corporation, and on information and belief, is authorized to do business and doing business in the

                  26        State of California, County of Los Angeles.

                  27                    3. Plaintiff is ignorant of the true names and capacities of the Defendants sued under the

                  28        fictitious names DOES 1 to 10. They are sued pursuant to Code of Civil Procedure Section 474.


                                                                 COMPLAINT;DEMAND FOR JURY TRIAL
Case 2:21-cv-03400-RGK-RAO Document 1-2 Filed 04/21/21 Page 15 of 25 Page ID #:24



    1   When Plaintiff becomes aware of the true names and capacities of the Defendants sued as DOES

   2    1 to 10,Plaintiff will amend this Complaint to state their true names and capacities.

   3           4. Defendants are engaged in the business of manufacturing, marketing, promoting,

   4    distributing and selling new motor vehicles.

   5           5. All acts of Defendants' corporate employees as below were authorized or ratified by

   6    an officer, director or managing agent of the corporate employer.

   7           6. Each Defendant, whether actually or fictitiously named herein, was the principal,

   8    agent (actual or ostensible), or employee of each other Defendant and in acting as such principal

   9    or within the course and scope of such employment or agency, took some part in the acts and

   10   omissions hereinafter set forth by reason of which each Defendant is liable to Plaintiff for the

   11   relief prayed for herein.

   12          7. Venue is appropriate in the State of California, County of Los Angeles because

   13   Defendant is doing business in this county and the actions of Defendant which form the basis of

   14   this action were undertaken in the City of North Hills, County of Los Angeles.

   15                                     GENERAL ALLEGATIONS

   16          8. Plaintiff incorporates by reference the allegations continued in paragraphs 1 through

   17   7,above.

   18          9. On March 31,2018, Plaintiff leased a 2017 Ford Focus VIN 1FADP3R4X.HL325095

   19 ("Vehicle").

  20            10. Plaintiff leased the Vehicle for personal,family,or household purposes.

  21            11. The Vehicle came with Defendants' express, new vehicle limited warranties, which
  22    provided for bumper-to-bumper coverage of 3 years or 36,000 miles, whichever carne first, and

  23    powertrain coverage of 5 years or 60,000 miles, whichever came first. The express warranties

  24    covered the charges for repair or replacement, as necessary, to correct any defects in the Vehicle's

  25    materials and workmanship_

  26            12. The Vehicle was also delivered with Defendants' implied warranties of

  27    merchantability and fitness for a particular purpose. Because the Vehicle was sold with the

  28    express warranties, Defendants were, by operation of law, unable to disclaim the implied
                                                       -2-
                                COMPLAINT;DEMAND FOR JURY TRIAL
Case 2:21-cv-03400-RGK-RAO Document 1-2 Filed 04/21/21 Page 16 of 25 Page ID #:25


    1   warranties.

                13. Within the express warranty periods, the Vehicle exhibited multiple defects related to

        the dashboard, infotainment system, the battery, the transmission, the electric motor,and brakes.

   4    Plaintiff delivered the Vehicle to Defendants no less than three times to address these defects

   5    resulting in the vehicle being out of service approximately 115 days. These concerns were

   6    verified on multiple occasions resulting in repairs to the APIM,the battery, the TCM,and the

   7    electric motor. Unfortunately, Defendants have either been unable or unwilling to repair the

   8    majority of them, thereby leaving Plaintiff with a defective, unusable, dangerous vehicle that is

   9    substantially impaired in use, value and safety.

  10                                        FIRST CAUSE OF ACTION

  11       Song-Beverly Consumer Warranty Act - Breach of the Implied Warranty of Merchantability

  12                                         (Against All Defendants)

  13          14.     Plaintiff incorporates by reference the allegations contained in paragraph 1 through

  14    13, above.

  15          15.     Pursuant to the Song-Beverly Consumer Warranty Act, Defendants, and each of

  16    them, provided implied warranties of merchantability to Plaintiff in connection with their lease of

  17    the Vehicle. By operation of law, these implied warranties had a duration of no less than one year

  18    following Defendants'lease of the Vehicle to Plaintiff and could not be disclaimed.

  19          16.     The implied warranties of merchantability mean and include that:(a) the Vehicle

  20    should have passed without objection in the trade under the contract description,(b)the Vehicle
  21    should have been fit for the ordinary purposes for which such goods are used,(c) the Vehicle

  22-   should have been adequitely 6ontained, packaged and labeled, and (d)the Vehicle should have -

  23    conformed to the promises or affirmations of fact made on the container or label.

  24          17.     At the time Plaintiff leased the Vehicle, and also during the applicable warranty
  25    periods, it suffered from dcfects and non-conformities to the dashboard, the infotainment system,

  26    the battery, the transmission, the electric motor,and the brakes. These defects and non-

  27    conformities substantially impaired the Vehicle's use, value and safety to Plaintiff.

  28          18.     The existence of these defects and non-conformities constitutes a breach of the
                                                        -3-
                                  COMPLAINT;DEMAND FOR JURY TRIAL
Case 2:21-cv-03400-RGK-RAO Document 1-2 Filed 04/21/21 Page 17 of 25 Page ID #:26


         implied warranty of merchantability because of the Vehicle, with such defects and non-

         conformities,(a) would not pass without objection in the trade or under the contract's description,

    3 (b) was not fit for the ordinary purposes for which such goods are used in that they rendered the

    4    Vehicle inoperative, and(c) was not adequately contained, packaged and labeled, since the

    5    defects were not disclosed at the time of the lease and meant that the Vehicle did not conform to

    6    the advertised and promoted promises.

    7          19.   Plaintiff has been damaged by Defendants' breach of the implied warranties. Plaintiff

    8    therefore brings this claim pursuant to California Civil Code Sections 1791.1 and 1792 and seeks

    9    the remedies available to her under Civil Code Section 1791.1(d), Commercial Code Sections

   10   20601 et seq. and 2711 et seq., and Civil Code Sections 1794(a)&(b). Plaintiff has been

   11    damaged in an amount no less than $20,058.20, the total lease obligation involved in the

   12    transaction alleged herein, plus finance charges and other incidental and consequential damages

   13   and costs.

   14         20.    Plaintiff also has incurred attorneys' fees and costs in prosecuting this matter for

   15    which she is entitled to be reimbursed pursuant to Civil Code Section 1794(d).

   16                                     SECOND CAUSE OF ACTION

   17                Song-Beverly Consumer Warranty Act — Breach of the Express Warranty

   18                                        (Against All Defendants)

   19         21     Plaintiff incorporates herein by reference each and every allegation contained in

   20    paragraphs 1 through 20,above.

  21          22.    Pursuant to the Song-Beverly Consumer Warranty Act("Act"), Civil Code Sections

   22    1790 et seq., the Vehicle is a"New Motor Vehicle," purchased primarily for personal, family or

   23    household uses.

   24         23.    Plaintiff is a "Buyer" under the Act.

  25          24.    Defendants are a manufacturer and warrantor under the Act.

  26          25.    Defendants are also a "Retail Seller" under the Act.

  27          26.    Defendants supplied an express warranty to Plaintiff in connection with the lease of

  28    the Vehicle. By way of this express warranty, Defendants promised to repair any defects in


                                 COMPLAINT;DEMAND FOR JURY TRIAL
Case 2:21-cv-03400-RGK-RAO Document 1-2 Filed 04/21/21 Page 18 of 25 Page ID #:27



   1   materials or workmanship of the Vehicle. The express warranty provided basic bumper-to-

   2   bumper coverage of3 years or 36,000 miles, whichever came first, and powei tidin coverage of5

   3   years or 60,000 miles whichever came first.

   4         27.    Defendants' warranty constitutes an "express warranty" under the Song-Beverly

   5   Consumer Warranty Act in that it undertook to preserve and maintain the utility and performance

   6   of the Vehicle.

   7         28.    The Vehicle has exhibited serious defects and non-conformities, including, but not

   8   limited to, defects related to the dashboard, the infotainment system,the battery, the transmission,

   9   the electric motor, and the brakes.

  10         29.    Notwithstanding Plaintiff's many presentations of the Vehicle, Defendants have

  11   failed to service and repair it to conform to the applicable express warranties.

  12         30.    The Vehicle's defects and non-conformities substantially impaired its use, value, and

  13   safety to Plaintiff.

  14         31.    Plaintiff has been damaged by Defendants' breaches of express warranty. Plaintiff

  15   therefore brings this claim pursuant to California Commercial Code Section 2313 and Civil Code

  16   Section 1791.2(a) and seeks the remedies available to her under Commercial Code Sections 2601

  17   et seq. and 2711 et seq., and Civil Code Section 1794 in an amount no less than $20,058.20, the

  18   total lease price,involved in the transaction alleged herein, plus finance charges and other

  19   incidental and consequential damages and costs.

  20         32.    Defendants' failure to comply with their express warranty obligation was willful, in

  21   that Defendants and its representatives knew the Vehicle suffered from defects, but intentionally

  22   failed to service or repair the Vehicle to conform to the applicable express warranties. Further,

  23   Defendants ignored Plaintiffs' written notice of revocation of acceptance and request that it

  24   comply with its statutory obligation. Accordingly, Plaintiff is entitled to a civil penalty of two

  25   times Plaintiff's actual damages pursuant to Civil Code Section 1794(c).

  26         33.    Plaintiff also has incurred attorneys' fees and costs in prosecuting this matter for

  27   which they are entitled to be reimbursed pursuant to Civil Code Section 1794(d).

  28
                                                        -5-
                                COMPLAINT;DEMAND FOR JURY TRIAL
Case 2:21-cv-03400-RGK-RAO Document 1-2 Filed 04/21/21 Page 19 of 25 Page ID #:28



    1                                      THIRD CAUSE OF ACTION

   2          Song-Beverly Consumer Warranty Act — Violation of Civil Code Section 1793.2(d)(2)

   3                                         (Against All Defendants)

   4          34.   Plaintiff incorporates herein by reference each and every allegation contained in

   5    paragraphs 1 through 33, above.

   6          35.   The Vehicle has exhibited serious defects and non-conformities,including, but not

   7    limited to, defects and non-conformities with dashboard,infotainment system, the battery, the

   8    transmission, the electric motor, and brakes. Plaintiff delivered the Vehicle to Defendants no less

   9    than three times to address these defects resulting in the vehicle being out of service

   10   approximately 115 days. These defects and non-conformities have substantially impaired

   11   Plaintiff's use, value and safety of the Vehicle.

   12         36.   Defendant and their representatives in this state have been unable to service or repair

   13   these defects to conform to the appliable express warranty after a reasonable number of attempts.

  14    Despite this fact and Defendant's receipt of Plaintiff's written notice of revocation, Defendant has

   15   failed to promptly replace the Vehicle or make restitution to Plaintiff as required by Civil Code

  16    Section 1793.2(d).

   17         37.   Plaintiff has been damaged by Defendant's failure to comply with its obligation in

  18    amount no less than $20,058.20, the total sales price involved in the transaction alleged herein,

   19   plus finance charges and other incidental and consequential damages pursuant to Civil Code

  20    Sections 1793.2(d) and therefore brings this claim pursuant to Civil Code Sections I794(a) &(b).

  21          38.    Defendant's failure to comply with its obligations under Civil Code Section
  22    1793.2(d) was willful, in that Defendant and its representatives were aware that they were unable

  23    to service or repair the Vehicle to conform to the applicable express warranties after a reasonable

  24    number of repair attempts, yet they failed and refused to promptly replace the Vehicle or make

  25    restitution despite Plaintiffs demand. Accordingly, Plaintiff is entitled to a civil penalty of two

  26    times Plaintiff's actual damages pursuant to Civil Code Section 1794(c). Plaintiff seeks civil

  27    penalties pursuant to Section 1794,subdivision(c)and (e) in the alternative and does not seek to

  28    cumulate civil penalties, as provided in Section 1794(0.
                                                        -6-
                                COMPLAINT;DEMAND FOR JURY TRIAL
Case 2:21-cv-03400-RGK-RAO Document 1-2 Filed 04/21/21 Page 20 of 25 Page ID #:29



   1         39.   Plaintiff also has incurred attorneys' fees and costs in prosecuting this matter for

   2    which they shall seek recovery for under Civil Code Section 1794(d).

   3                                                 PRAYER

   4           Plaintiff PRAYS forjudgment against Defendant as follows:

   5           1. For Plaintiff's damages in the amount of at least $20,058.20.

   6           2. For Restitution to Plaintiff in the amount of $20,058.20.

   7           3. For a civil penalty amounting to two times Plaintiff's total damages, pursuant

   8               to Civil Code Section 1794(c).

   9           4. For incidental and consequential damages.

  10           5. For costs of the suit and Plaintiff's reasonable attorneys' fees pursuant to Civil

   11              Code Section 1794(d).

   12          6. For prejudgment interest at the legal rate.

   13          7. And for such other relief as the Court may deem proper.

   14

   15
        Date: February 16,2021                            THE LEMON LAW MAN
   16
   17

   18                                               By:
                                                          RAYMOND VELARDE
   19
                                                          Attorney for Plaintiff
   20                                                     ANNA SAKVARELIDZE

   21
   22

   23

   24

   25

   26
   27

   28
                                                          -7-
                                COMPLAINT;DEMAND FOR JURY TRIAL
Case 2:21-cv-03400-RGK-RAO Document 1-2 Filed 04/21/21 Page 21 of 25 Page ID #:30


   1                                     DEMAND FOR JURY TRIAL

   2         Plaintiff hereby demands ajury trial on all causes of action asserted herein.

   3

   4
        Date: February 16,2021                          THE LEMON LAW MAN
   5

   6

   7                                             By:
                                                        RAYMOND VELARDE
   8
                                                        Attorney for Plaintiff
   9                                                    ANNA SAKVARELIDZE

  10

   11

  12

   13

   14

   15

   16

   17

   18

   19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                       -8-
                               COMPLAINT;DEMAND FOR JURY TRIAL
    Case 2:21-cv-03400-RGK-RAO Document 1-2 Filed 04/21/21 Page 22 of 25 Page ID #:31

                   Superior Court of California, County of Los Angeles



                         ALTERNATIVE DISPUTE RESOLUTION (ADR)
                                INFORMATION PACKAGE

 THE PLAINTIFF MUST SERVE THIS ADR INFORMATION PACKAGE ON EACH PARTY WITH THE COMPLAINT.

 CROSS-COMPLAINANTS must serve this ADR Information Package on any new parties named to the action
 with the cross-complaint.




What is ADR?
ADR helps people find solutions to their legal disputes without going to trial. The main types of ADR are negotiation,
mediation, arbitration, and settlement conferences. When ADR is done by phone, videoconference or computer, it may
be called Online Dispute Resolution (ODR). These alternatives to litigation and trial are described below.

Advantages of ADR
   • Saves Time: ADR is faster than going to trial.
   • Saves Money: Parties can save on court costs, attorney's fees, and witness fees.
   • Keeps Control (with the parties): Parties choose their ADR process and provider for voluntary ADR.
   • Reduces Stress/Protects Privacy: ADR is done outside the courtroom, in private offices, by phone or online.


Disadvantages of ADR
   • Costs: If the parties do not resolve their dispute, they may have to pay for ADR and litigation and trial.
   • No Public Trial: ADR does not provide a public trial or a decision by a judge or jury.

Main Types of ADR:
    1. Negotiation: Parties often talk with each other in person, or by phone or online about resolving their case with a
       settlement agreement instead of a trial. If the parties have lawyers, they will negotiate for their clients.

    2. Mediation: In mediation, a neutral mediator listens to each person's concerns, helps them evaluate the
       strengths and weaknesses of their case, and works with them to try to create a settlement agreement that is
       acceptable to all. Mediators do not decide the outcome. Parties may go to trial if they decide not to settle.

                Mediation may be appropriate when the parties
                  • want to work out a solution but need help from a neutral person.
                  • have communication problems or strong emotions that interfere with resolution.
                Mediation may not be appropriate when the parties
                  • want a public trial and want a judge or jury to decide the outcome.
                  • lack equal bargaining power or have a history of physical/emotional abuse.



    LASC CIV 271 Rev. 01/20
                                                                                                                         1
    For Mandatory Use
    Case 2:21-cv-03400-RGK-RAO Document 1-2 Filed 04/21/21 Page 23 of 25 Page ID #:32
                                    How to arrange mediation-in-Los Angeles County.

   Mediation for civil cases is voluntary and parties may select any mediator they wish. Options include:

           a. The Civil Mediation Vendor Resource List
              If all parties agree to mediation, they may contact these organizations to request a "Resource List
              Mediation" for mediation at reduced cost or no cost(for selected cases):

              • ADR Services, Inc. Case Manager patricia@adrservices.com (310) 201-0010(Ext. 261)
              • JAMS,Inc. Senior Case Manager mbindergiamsadr.com (310) 309-6204
              • Mediation Center of Los Angeles(MCLA)Program Manager info@mediationlA.org(833)476-9145
                   o Only MCLA provides mediation in person, by phone and by videoconference.

           These organizations cannot accept every case and they may decline cases at their discretion.
              Visit www.lacourt.org/ADR.Reslist for important information and PAQs before contacting them.
              NOTE: This program does not accept family law, probate, or small claims cases.

           b. Los Angeles County Dispute Resolution Programs
              https://wdacs.lacounty.goviprograms/drp/
                 • Small claims, unlawful detainers (evictions) and, at the Spring Street Courthouse, limited civil:
                         o Free, day- of- trial mediations at the courthouse. No appointment needed.
                         o Free or low-cost mediations before the day of trial.
                         o For free or low-cost Online Dispute Resolution (ODR) by phone or computer before the
                             day of trial visit
                             http://www.lacourtorgidivision/smallclaims/pdf/OnlineDisputeResolutionFlyer-
                             EngSpan.pdf

           c. Mediators and ADR and Bar organizations that provide mediation may be found on the internet.




   3. Arbitration: Arbitration is less formal than trial, but like trial, the parties present evidence and arguments to the
      person who decides the outcome. In "binding" arbitration, the arbitrator's decision is final; there is no right to
      trial. In "nonbinding" arbitration, any party can request a trial after the arbitrator's decision. For more
      information about arbitration, visit http://www.courts.ca.gov/programs-adr.htm

   4. Mandatory Settlement Conferences(MSC): MSCs are ordered by the Court and are often held close to the trial
      date or on the day of trial. The parties and their attorneys meet with a judge or settlement officer who does not
      make a decision but assists the parties in evaluating the strengths and weaknesses of the case and in negotiating
      a settlement. For information about the Court's MSC programs for civil cases, visit
      http://www.lacourtorddivisionkivil/C10047.aspx


Los Angeles Superior Court ADR website: http://www.lacourt.org/division/civil/C10109.aspx
For general information and videos about ADR,visit http://www.courts.ca.gov/programs-adr.htm



LASC CIV 271 Rev. 01/20
For Mandatory Use


                                                                                                                          2
     Case 2:21-cv-03400-RGK-RAO Document 1-2 Filed 04/21/21 Page 24 of 25 Page ID #:33
                                                     —    _:._                                        Reserved for Clerk's File Stamp
                 SUPERIOR COURT OF CALIFORNIA - - - - — -                                         -          • — _ _ _ __
                    COUNTY OF LOS ANGELES
 COURTHOUSE ADDRESS:
                                                                                                                FILED
Van Nuys Courthouse East                                                                                 aria Court of Carifernia
                                                                                                            ty Of ittArigales
6230 Sylmar Avenue, Van Nuys, CA 91401
                                                                                                          02/16/2021
                  NOTICE OF CASE ASSIGNMENT                                              Stoll R Car*,Exec:awe OE=,Chid ofCOW
                                                                                                               A. &lead°
                                                                                           By                                           DePulY
                         UNLIMITED CIVIL CASE

                                                                                    CASE NUMBER

  Your case is assigned for all purposes to the judicial officer indicated below.   21VECV00189

                          THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

               ASSIGNED JUDGE               DEPT      ROOM                    ASSIGNED JUDGE                           DEPT             ROOM
  i     Virginia Keeny                      W




    Given to the Plaintiff/Cross-Complainant/Attorney of Record   Sherri R. Carter, Executive Officer / Clerk of Court
    on 02/16/2021                                                         By A. Salcedo                                             ,Deputy Clerk
                (Date)

LACIV 190(Rev 6/18)        NOTICE OF CASE ASSIGNMENT — UNLIMITED CIVIL CASE
LASC Approved 05/06
rric.   Case 2:21-cv-03400-RGK-RAO Document 1-2 Filed 04/21/21 Page 25 of 25 Page ID #:34
                                   INSTRUCTIONS FOR HANDLING UNLIMITED CIVIL CASES

 The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
 for your assistance.

 APPLICATION
 The Division 7 Rules were effective January 1, 2007. They apply to all general civil cases.

 PRIORITY OVER OTHER RULES
 The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

 CHALLENGE TO ASSIGNED JUDGE
 A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
 to a judge, or if a party has not yet appeared, within 15 days ofthe first appearance.

 TIME STANDARDS
 Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

 COMPLAINTS
 All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

 CROSS-COMPLAINTS
 Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross-
 complaints shall be served within 30 days ofthe filing date and a proof of service filed within 60 days ofthe filing date.

 STATUS CONFERENCE
 A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
 complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
 trial date, and expert witnesses.

 FINAL STATUS CONFERENCE
 The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
 parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
 form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
 matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
 lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
 by Chapter Three of the Los Angeles Superior Court Rules.

  SANCTIONS
  The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
  Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
  or if appropriate, on counsel for a party.

  This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
  therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
  compliance with the actual Chapter Rules is imperative.

 Class Actions
 Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
 judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
 Calendar Courtroom for all purposes.

  *Provisionally Complex Cases
  Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
  complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
  randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
  returned to an Independent Calendar Courtroom for all purposes.




  LACIV 190(Rev 6/18)         NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
  LASC Approved 05/06
